Citation Nr: 1120917	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case the record suggests that the Veteran may wish to raise a TDIU claim.  However, as a TDIU claim is not currently developed for appellate review, if such claim is desired, the Veteran and/or his representative should raise such issue with the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA compensation and pension examination to evaluate his PTSD in March 2008.  Since that time, reportedly his former squad leader during his combat service in Vietnam, passed away and he quit his job.  Additionally, both he and his relatives and friends have affirmatively alleged that the PTSD has worsened in severity.  Records also reveal that he is undergoing additional treatment.  Consequently, given that it has been more than three years since the previous compensation and pension examination and given the affirmative evidence suggesting worsening of the PTSD since that time, a current VA examination is necessary to assess the current severity of the Veteran's PTSD.  

Prior to arranging for the examination, the RO/AMC should obtain copies of all VA records of psychiatric treatment and evaluation of the Veteran from March 2010 to the present.  The RO/AMC should also secure copies of any records of psychiatric treatment or evaluation from McKeesport Veterans Resource Center from December 2009 to the present.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA records of psychiatric treatment or evaluation of the Veteran from March 2010 to the present.  The RO should also obtain all outstanding records of psychiatric treatment or evaluation of the Veteran from the McKeesport Veterans Resource Center from December 2009 to the present.  If there is other treatment reported, or assistance in identifying or obtaining the records is needed from the appellant, such assistance should be requested.  The claims folder should contain documentation of all attempts to obtain records.

2.  The Veteran should then be afforded a VA psychiatric examination to determine the current severity of his service connected PTSD.  All indicated tests and studies should be conducted.  The Veteran's claims file should be made available for review in conjunction with the examination.  The examiner should identify diagnostically all symptoms and clinical findings which are manifestations of the Veteran's service- connected PTSD. The examiner should also describe the overall social and occupational impairment caused solely by the Veteran's PTSD.  Based upon a review of the record and the examination, the examiner should additionally provide a Global Assessment of Functioning (GAF) score provided in the Diagnostic and Statistical Manual for Mental Disabilities, indicating the level of impairment produced by the service-connected PTSD.  

3.  The RO/AMC should then readjudicate the claim.  In so doing, the RO/AMC should specifically determine whether referral for extraschedular consideration is warranted and should explain the reasoning behind this determination.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


